DETAILED ACTION
In the amendment filed on November 5, 2020, claims 1 – 2, 5 – 17 are pending.  Claims 1, 5 – 8, 12 have been amended and claims 3 – 4 and 18 – 21 have been canceled. 

Claim Rejections - 35 USC § 112 and Objections
The rejections of the claims under 35 USC § 103 in the previous Office Action are withdrawn due to Applicant amendment. The objection to claims 1 and 9 are withdrawn.

Claim Rejections - 35 USC § 103
The rejections of the claims under 35 USC § 103 in the previous Office Action are withdrawn due to Applicant amendment.

Reasons for Allowance
Claims 1 – 2, 5 – 17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not teach nor reasonably suggest the method as recited in claim 1, in particular wherein each layer of the multiple sequences of layers is of a known thickness, and wherein the monitoring of the progress of the milling comprises calculating an aggregate thickness of layers as recited and comparing the aggregate thickness to the certain depth.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979.  The examiner can normally be reached on M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717